Case 5:18-cv-02688-JGB-SHK Document 1 Filed 12/31/18 Page 1 of 8 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA

 9

10    MARIA A. OCHOA, on behalf of herself       Case No. 5:18-cv-02688
      and all others similarly situated,
11                                               COMPLAINT FOR DAMAGES- CLASS
                        Plaintiff,               ACTION
12
             v.                                  1. VIOLATION OF THE FAIR DEBT
13                                               COLLECTION PRACTICES ACT, 15 U.S.C.
                                                 §1692 ET SEQ.
14    SUTTELL, HAMMER AND WHITE,
      P.C. d/b/a SUTTELL AND HAMMER,             DEMAND FOR JURY TRIAL
15    APC,

16                      Defendant.

17

18                                   CLASS ACTION COMPLAINT

19         NOW COMES Maria A. Ochoa (“Plaintiff”), by and through her attorneys, Sulaiman Law

20   Group, Ltd., complaining as to the conduct of Suttell, Hammer and White P.C. d/b/a Suttell and
21   Hammer, APC (“Defendant”) as follows:
22
                                       NATURE OF THE ACTION
23
        1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
24
     Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.
25

26                                     JURISDICTION AND VENUE

27

28
                                                    1
Case 5:18-cv-02688-JGB-SHK Document 1 Filed 12/31/18 Page 2 of 8 Page ID #:2



 1      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, and 28 U.S.C.
 2   §§1331 and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction
 3
     exists for the state law claim pursuant to 28 U.S.C. §1367.
 4
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 5
     in the Central District of California, Plaintiff resides in the Central District of California, and a
 6

 7   substantial portion of the events or omissions giving rise to the claims occurred within the Central

 8   District of California.

 9                                                 PARTIES
10
        4. Plaintiff is a natural person over 18-years-of-age who resides in California and is a
11
     “consumer” as the term is defined by 15 U.S.C §1692a(3).
12
        5. Defendant is located at 10900 NE 8th Street Suite 605, Bellevue, Washington 98004.
13
     Defendant is a debt collector engaged in the business of collecting or attempting to collect, directly
14

15   or indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendant uses

16   the mail and/or telephone for the principal purpose of collecting debts from consumers on a
17   nationwide basis, including consumers in the State of California.
18
                                  FACTS SUPPORTING CAUSES OF ACTION
19
        6. On or around October 10, 2018, Plaintiff received a dunning collection letter in the mail
20
     from Defendant. See Exhibit A, a true and correct copy of Defendant’s letter to Plaintiff.
21

22      7. Defendant’s letter indicated that it acquired the right to attempt to collect on a Discover

23   Bank account in the amount of $3,236.07 (“subject debt”).

24      8. Defendant attempted to coerce Plaintiff into paying the subject debt.
25      9. The collection letter stated, “you are hereby notified that, unless payment or satisfactory
26
     arrangements for payment are made with our office no later than five (5) days from this letter, a
27

28
                                                        2
Case 5:18-cv-02688-JGB-SHK Document 1 Filed 12/31/18 Page 3 of 8 Page ID #:3



 1   suit will be filed in the proper venue and court within California to enforce this debt.” See Exhibit
 2   A.
 3
          10. The collection letter is threatening, deceptive, misleading, and unfair on its face.
 4
          11. Defendant’s collection actions at issue occurred within one year of the date of the filing of
 5
     the Complaint in this matter.
 6

 7                                         CLASS ACTION ALLEGATIONS

 8        12. Plaintiff brings this action on his own behalf and as a class action on behalf of the following

 9   class.
10
                     All persons who received a Dunning Letter or other collection correspondence
11                   during the one year preceding the filing of this action through the date of class
                     certification from Suttell, Hammer and White P.C. d/b/a Suttell and Hammer, APC
12                   that contained a portion indicating the filing of a lawsuit unless “payment” or
                     “satisfactory arrangements for payment” are made in a manner substantially similar
13                   as the letter attached hereto as Exhibit A.
14

15        13. This action is properly maintainable as a class action under Federal Rule of Civil Procedure

16   23(a).
17        14. The Class consists of hundreds or more persons throughout the United States, such that
18
     joinder of all Class members is impracticable.
19
          15. There are questions of law and fact that are common to the Class members that relate to
20
     Defendant’s violations of the FDCPA, particularly because these are form Dunning Letters and are
21

22   based on a common course of conduct by Defendant.

23        16. The claims of Plaintiff are typical of the claims of the proposed Class because they are based

24   on the same legal theories, and Plaintiff has no interest that are antagonistic to the interests of the
25   Class members.
26
          17. Plaintiff is an adequate representative of the Class and has retained competent legal counsel
27
     experienced in class actions and complex litigation.
28
                                                         3
Case 5:18-cv-02688-JGB-SHK Document 1 Filed 12/31/18 Page 4 of 8 Page ID #:4



 1      18. The questions of law and fact common to the Class predominate over any questions
 2   affecting only individual Class members, particularly because the focus of the litigation will be on
 3
     the conduct of Defendant. The predominant questions of law and fact in this litigation include, but
 4
     are not limited to: (i) whether Defendant violated the FDCPA by sending Dunning Letters or other
 5
     collection letters to Class members which indicating the filing of a lawsuit unless “payment” or
 6

 7   “satisfactory arrangements for payment” are made; (ii) whether Defendants violated the FDCPA

 8   by sending Dunning Letters or other collection letters to Class members representing that Class

 9   members had a 5-day deadline from the date of the letter to make payment or enter into a payment
10
     arrangement before suit is filed; (iii) whether Defendant is directly liable for its role in the sending
11
     of the Dunning Letter or other collections letters; and (iv) the type and amount of relief to which
12
     the Plaintiff and Class members are entitled.
13
        19. A class action is superior to other available methods for the fair and efficient adjudication
14

15   of this controversy, as the pursuit of hundreds of individual lawsuits would cause a strain on judicial

16   resources and could result in inconsistent or varying adjudications, yet each Class member would
17   be required to prove an identical set of facts in order to recover damages
18

19                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

20      20. Plaintiff restates and realleges paragraphs 1 through 19 as though fully set forth herein.
21      21. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
22
        22. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
23
     due or asserted to be owed or due to another for personal, family, or household purposes.
24
        23. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the
25

26   collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

27   to collect delinquent accounts allegedly owed to a third party.

28
                                                         4
Case 5:18-cv-02688-JGB-SHK Document 1 Filed 12/31/18 Page 5 of 8 Page ID #:5



 1       24. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt after
 2   it was in default. 15 U.S.C. §1692a(6).
 3
         25. Defendant used the mail to attempt to collect the subject debt and, as such, engaged in
 4
     “communications” as defined in FDCPA §1692a(2).
 5
         26. Defendant’s communications to Plaintiff were made in connection with the collection of
 6

 7   the subject debt.

 8       27. Defendant violated 15 U.S.C. §§1692e, e(5), and f through its unlawful debt collection

 9   practices.
10
             a. Violations of FDCPA § 1692e
11
         28. Defendant violated §1692e when it used false, deceptive, and misleading representation in
12
     connection to the subject debt. Defendant attempted to mislead Plaintiff into believing that if she
13
     did not pay the subject debt within five days, then Defendant would commence legal actions against
14

15   Plaintiff.

16       29. By including these references, absent any sort of additional information, Defendant
17   intended to instill a deceptive and false sense of urgency in Plaintiff and other recipients of these
18
     letters. To unsophisticated consumers, these references would result in such consumers thinking
19
     there is a heightened urgency to address the subject debt given the potential for a lawsuit and other
20
     legal action, even where no such action is intended by Defendant. The potential filing of a lawsuit
21

22   in such a short period of time after the date of a letter such as Defendant’s would naturally be a

23   factor in Plaintiff’s and consumers’ decision making process in determining whether and when to

24   address any purported obligation; and, the inclusion of these references would leave
25   unsophisticated consumers guessing about the economic consequences of failing to pay
26
     immediately. In composing its dunning letter, Defendant failed to account for the fact that its
27
     dunning letter may take upwards or greater than 5 days to reach the intended recipient, causing the
28
                                                        5
Case 5:18-cv-02688-JGB-SHK Document 1 Filed 12/31/18 Page 6 of 8 Page ID #:6



 1   Plaintiff and other consumers to feel a false and deceptive sense of urgency to make a payment to
 2   avoid a lawsuit.
 3
         30. Defendant violated §1692e(5) when it threatened to take legal action in which it did not
 4
     actually intend to take. In the letter, Defendant threatened to file suit against Plaintiff if she did not
 5
     arrange payments or satisfy the subject debt. Defendant had no intention in filing a suit against
 6

 7   Plaintiff, rather Defendant used such threats to scare Plaintiff and other consumers into satisfying

 8   debts by creating a sense of undue urgency.

 9           b. Violations of FDCPA § 1692f
10
         31. Defendant violated §1692f by unfairly and unconscionably attempting to collect on the
11
     subject debt. Defendant’s letter is unconscionable because it threatens to take legal action against
12
     Plaintiff if she does not satisfy the subject debt in five days. This unfair and unconscionable threat
13
     was implemented by Defendant in order to hurry and scare Plaintiff and other similarly situated
14

15   consumers into making a payment on debts. Defendant’s conduct was unfair because it gave

16   Plaintiff and other similarly situated consumers the impression that there is no option or legal right
17   available to them but to pay debts by a baseless deadline.
18
         32. Defendant’s letter was dated October 10, 2018. Plaintiff received the letter days later and
19
     was given the false impression that she was up against a false 5-day deadline to make a payment in
20
     order to avoid a lawsuit.
21

22       33. Upon information and belief, Defendant has sent this form letter to greater than 100

23   consumers in the past year.

24       34. As an experienced debt collector, Defendant knew or should have known the ramifications
25   of collecting on debt through unfair, misleading, and deceptive letters mailed to unsophisticated
26
     consumers.
27

28
                                                          6
Case 5:18-cv-02688-JGB-SHK Document 1 Filed 12/31/18 Page 7 of 8 Page ID #:7



 1      35. Upon information and belief, Defendant systematically sends unfair and deceptive letters to
 2   consumers in California in order to aggressively collect debts allegedly in default to increase its
 3
     profitability at the consumers’ expense.
 4
        36. Upon information and belief, Defendant routinely sends such letters to consumers in order
 5
     to instill within consumers, such as Plaintiff and all proposed Class members, a sense of panic to
 6

 7   pay debts in a short time period to avoid a lawsuit.

 8      37. Defendant knows that consumers do not receive its dunning letters with enough time to

 9   make a calculated decision. Rather, Defendant purposely sets a 5-day deadline for consumers to
10
     address debts with knowledge that consumers, such as Plaintiff and proposed Class members, will
11
     rely on the undue 5-day deadline to make an unsophisticated decision and pay debts under duress.
12
        38. Defendant’s collection letters were sent to intentionally instill within Plaintiff and proposed
13
     Class members the impression that they had no option but to pay debts in such little time upon
14

15   receipt of Defendant’s dunning letter.

16      39. As stated above, Plaintiff and all proposed Class members were severely harmed by
17   Defendant’s conduct.
18
     WHEREFORE, Plaintiff MARIA S. OCHOA respectfully requests that this Honorable Court:
19
            a. Declare that the practices complained of herein are unlawful and violate the
20
                aforementioned statute;
21
            b. Certification of the Class requested above and appointment of the Plaintiff as Class
22              Representative and of her counsel as Class Counsel;
23          c. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
24              the underlying FDCPA violations;

25          d. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
                §1692k; and
26
            e. Award any other relief as the Honorable Court deems just and proper.
27

28
                                                       7
Case 5:18-cv-02688-JGB-SHK Document 1 Filed 12/31/18 Page 8 of 8 Page ID #:8



 1
        Dated: December 31, 2018        Respectfully submitted,
 2
                                        By: /s/ Nicholas M. Wajda
 3                                      Nicholas M. Wajda
 4                                      WAJDA LAW GROUP, APC
                                        11400 West Olympic Boulevard, Suite 200M
 5                                      Los Angeles, California 90064
                                        Telephone: (310) 997-0471
 6                                      Facsimile: (866) 286-8433
                                        Email: nick@wajdalawgroup.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            8
